Citation Nr: 0413014	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  97-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.  

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to a higher initial (compensation) rating for 
arthritis and tendonitis of the left elbow.  

4.  Entitlement to a higher initial (compensable) rating for 
dermatitis with hyperpigmentation of the skin.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





INTRODUCTION

The veteran had active military service from January 1978 to 
December 1980 and from May 1984 to April 1996.  The veteran 
returned to active duty in March 2003.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisianna.  In that determination, the RO, among other 
things, denied service connection for residuals of heat 
exhaustion and for a low back disorder.  The RO granted 
service connection for arthritis and tendonitis of the left 
elbow and dermatitis with hyperpigmentation of the skin and 
assigned zero percent disability evaluations for those 
disabilities, which became effective in April 1996.  
The veteran disagreed with and appealed those determinations.  

In November 2003, the Board issued a decision (on other 
issues) and remand on the claims for service connection for 
residuals of heat exhaustion, a low back disorder, and the 
claims for higher initial compensable ratings for arthritis 
and tendonitis of the left elbow and dermatitis with 
hyperpigmentation of the skin.  Specifically, the Board 
directed the RO to provide the veteran VA examinations to 
determine the nature and etiology of the disorders for 
service connection claims and to determine the severity of 
the disorders for increased ratings.  The veteran was 
thereafter scheduled for VA examinations, but failed to 
appear for those examinations.  As discussed below, the Board 
is satisfied that all reasonable efforts have been attempted 
to contact the veteran.  Therefore, the Board will proceed in 
the adjudication of this appeal.  

The claim for an increased rating for arthritis and 
tendonitis of the left elbow will be addressed in the remand 
portion of this decision.  That issue will be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  




FINDINGS OF FACT

1.  Following proper notification, the veteran failed to 
attend a VA evaluation in order to address issues raised by 
the Board within its November 2003 remand.  The veteran has 
not provided the VA with a reason for his failure to attend 
this evaluation and has made no attempt to reschedule the 
examination.  

2.  The medical evidence does not establish that the veteran 
has residuals of heat exhaustion that is related to service.  

3.  The veteran developed degenerative joint disease of the 
lumbosacral spine more than one year after he separated from 
service.  

4.  The medical evidence does not establish that the 
veteran's degenerative joint disease of the lumbosacral spine 
is related to service.  

5.  The veteran's service connected dermatitis with 
hyperpigmentation of the skin is manifested by a history of 
occasional itching, with lesions approximately two 
centimeters in diameter surrounding hair follicles on the 
neck and back.  


CONCLUSIONS OF LAW

1.  Residuals of heat exhaustion were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 
(2003).  

2.  A low back disorder, including degenerative joint disease 
of the lumbosacral spine was not incurred in or aggravated by 
active service and is not presumed to have occurred in 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2003).  

3.  The criteria for a compensable disability rating for 
dermatitis with hyperpigmentation of the skin have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655 (2003), 4.118, Diagnostic Code 7806, effective prior 
to, and since August 30, 2002.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the Board in November 2003 remanded the claims for 
service connection for residuals of a heat exhaustion, 
service connection for a low back disorder, and an increased 
rating for dermatitis with hyperpigmentation of the skin for 
examinations to determine the nature and severity of those 
disorders, respectively.  

The record shows that the veteran was called into active duty 
on March 29, 2003.  In a letter dated in December 2003, the 
RO asked the veteran to provide his exact dates of active 
duty.  However, no reply was received.  

Compensation will be discontinued for any period for which 
the veteran received active service pay, which is defined as 
pay received for active duty.  If the veteran returns to 
active duty status, the compensation award will be 
discontinued effective the day preceding re-entrance onto 
active duty.  Payments, if otherwise in order, will be 
resumed effective the day following release from active duty 
if the claim for recommencement of payments is received 
within one year from the date of such release; otherwise 
payments will be resumed effective one year prior to the date 
of receipt of a new claim.  Prior determinations of service 
connection will not be disturbed unless clearly erroneous.  
Compensation will be authorized based on the degree of 
disability found to exist at the time the award is resumed.  
Disability will be evaluated on the basis of all the facts, 
including the records from the service department relating to 
the most recent period of active service.  38 U.S.C.A. 
§ 5304(c); 38 C.F.R. §§ 3.654, 3.700(a).

In December 2003, the RO sent the veteran a letter informing 
him that an examination was going to schedule for him 
inconjunction with his appeal.  The veteran was advised that 
failure to report to the examination, without good cause, may 
result in a denial of his claim.  The letter was not returned 
as undeliverable.  

The veteran was scheduled for VA examinations in January 
2004.  The record shows that the veteran failed to appear for 
those examinations without any cause given and failed to 
respond to the RO's letters.  Most importantly, he made no 
effort to explain why he did not attend these examinations 
and did not attempt to reschedule the examinations.

In Wood v. Derwinski, 1 Vet. App. 190, 191 (1991) the U.S. 
Court of Appeals for Veterans Claims (Court) indicated that 
the duty to assist is not always a one-way street and 
veterans must cooperate with VA's efforts to provide adequate 
medical examinations.  See also Olson v. Principi, 3 Vet. 
App. 480 (1992).  In this matter, the Board recognizes that 
the veteran may, or was, on active duty and that this could 
possibly be the reason for his failure to appear for the 
scheduled examinations (though this is not clear).  However, 
the record does not contain the veteran's exact active duty 
dates, despite a request for such information (See December 
15, 2003, VA Correspondence letter).  In addition, there is 
no indication or suggestion that the examination notices were 
not deliverable.  Most importantly, he made no effort to 
explain why he did not attend these examinations and did not 
attempt to reschedule the examinations, or explain his 
absence.  Had the veteran contacted the VA, we may have been 
able to work with him in order to obtain the required 
examinations.  For example, the VA could have contacted the 
military directly to obtain the requested examinations. 

The Board notes that these claims have been before the VA for 
several years.  Even assuming that the veteran is currently 
in active service, the Board does not have the authority to 
indefinitely delay the adjudication of claims.  Based on the 
above, the Board finds that all reasonable efforts have been 
expended by VA to afford the veteran examinations.  Further, 
the Board finds that to the extent possible, any duty to 
assist to obtain any additional treatment records has been 
satisfied.  This will be addressed below.    

When a claimant fails to appear for a scheduled examination 
pursuant to an original compensation claim (service 
connection), the claim must be rated on the evidence of 
record.  38 C.F.R. § 3.655(b) (2003).  Therefore, the Board 
will adjudicate the veteran's service connection claims based 
on the evidence of record.  Id.

With regard to the claim of entitlement to a higher initial 
(compensable) rating for dermatitis with hyperpigmentation of 
the skin, the Board will address this issue rather than 
denying this claim based on his failure to attend the 
examination under 38 C.F.R. § 3.655(b) based of the fact that 
the veteran has previously attended a VA examination.  


I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

Residuals of Heat Exhaustion 

Service medical records show that the veteran was treated for 
heat exhaustion in August 1989.  It was reported that he had 
sustained a heat injury in the last 50 meters of a four-mile 
run.  He was diagnosed as having heat exhaustion, hematuria, 
and left hand weakness.  The veteran was treated for two 
days.  Subsequent, service medical records show no complaints 
or treatment for residuals of heat exhaustion.  When examined 
for retirement in December 1995, the veteran did not report 
having any headaches, but noted unconsciousness and cramps in 
his legs.  He reported a history of a head injury during 
ranger training.  A medical entry noted heat exhaustion 
during ranger school in 1989; no sequelae.  

When examined by VA in June 1996 for a general examination, 
the veteran reported a history of heat exhaustion.  He did 
not complain of any specific residuals in regard thereto.  A 
physical examination revealed, in pertinent part, that he 
carriage, posture, and gait were upright and normal.  There 
were no signs of pain or complaints with walking or 
ambulating down the hall.  His head, face, and neck were 
normal.  His neurological system was normal.  

In August 1998, the veteran underwent a series of 
examinations.  During an orthopedic examination, the veteran 
reported a history of pain in both lower extremities, along 
the tibias, which he stated began around 1989.  At the 
conclusion of a physical examination of the veteran's lower 
extremities, the examiner diagnosed history of leg cramp, no 
disease found.  

At a VA neurological examination dated in August 1998, the 
veteran reported the service history of heat exhaustion.  The 
veteran asserted that after he had finished an intensive run 
he collapsed of heat exhaustion and struck his head.  Since 
the service incident, the veteran indicated that he has 
experienced recurrent headaches and recurrent leg cramps in 
both posterior legs.  The veteran also reported a history of 
a head injury resulting from a landing during a parachute 
jump, which occurred in 1988 or 1989 during the ranger 
training.  The veteran reported that he experienced headaches 
with that head injury, but the headaches resolved without 
further treatment.  X-rays of the veteran's sinuses 
associated with the examination revealed mild chronic 
sinusitis of both maxillary sinuses and left frontal sinus.  
At the conclusion of an examination, the veteran was 
diagnosed as having mixed headaches, migraine headaches, and 
sinus headaches, and history of heat exhaustion and 
dehydration.  

As to the residuals of heat exhaustion, the examiner opined: 

The patient's examination request sheet states 
residuals of heat exhaustion.  The patient states 
this refers to his history of headaches and leg 
cramps.  His headaches appear to be of mixed type 
with migraine symptoms and history of sinusitis.  
By history his migraines started following his heat 
injury and may be related to the incident.  There 
is no evidence of neurological impairment of the 
lower extremities that are likely attributed to his 
history of heat injury.  

The veteran asserts that he is entitled to service connection 
for residuals of heat exhaustion.  While the evidence 
establishes that the veteran has headaches, the medical 
evidence does not link the disorder to service or heart 
injury.  The VA examiner in August 1998 rendered a 
speculative opinion providing the veteran's headaches may be 
related to heat exhaustion in service.  It is a basic 
principle of adjudication that service connection may not be 
based on speculation or remote possibility.  See 38 C.F.R. 
§ 3.102 (2002).  See also Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (physician's statement that the 
veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  

Moreover, the veteran, as a layperson, is not competent to 
draw an etiological relationship between his claimed 
residuals of heat exhaustion and service.  Generally, a 
layperson is capable of opining only with respect to his or 
her symptoms; a layperson may not opine on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995), see also 38 
C.F.R. § 3.159(a)(2) (2002) (competent lay evidence is that 
which does not require specialized education, training, or 
experience, provided by a person who has knowledge of facts 
or circumstances and conveying matters that can be observed 
and described by a lay person); 38 C.F.R. § 3.159(a)(1)) 
(competent medical evidence is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  There is no 
evidence in this matter that the veteran is medically 
trained.  In the absence of competent medical evidence 
linking residuals of heat exhaustion, including headaches, to 
service, service connection is not warranted.  

As to the veteran's assertion that he developed leg cramps as 
a result of heat exhaustion, the Board finds that service 
connection is not warranted.  As evidenced by the August 1998 
examination reports, there is no impairment of the lower 
extremities manifested by leg cramps that are attributable to 
the veteran's history of heat injury.  In the absence of a 
current disability pertaining to residuals of heat exhaustion 
manifested by leg cramps, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With regard to the veteran's own contention that he 
has a disability related to heart injury, as a layperson he 
may be competent to report that an injury occurred; however, 
he is not competent to relate a current disability to such 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  



Back Disorder

The veteran asserts that he developed a back disorder as a 
result of service.  A service medical dated in December 1995 
shows that the veteran complained of low back pain due to 
jogging.  On physical examination, there was full range of 
motion of the back; there was no tenderness or numbness.  The 
diagnoses were lumbosacral strain.  When examined for 
retirement in December 1995, the veteran reported a history 
of back problems.  Service treatment records prior to 
December 1995 showed no diagnosis or findings of a back 
disorder.  

The report of a VA examination dated in June 1996 is negative 
for complaints or findings of a low back disorder.  At that 
time, the veteran primarily complained of knee problems.  

At an August 1998 VA examination, the veteran reported that 
he injured his lower back in 1988 while riding in an armored 
vehicle.  The veteran stated that the vehicle struck a ditch, 
that he was thrown against the inside of the vehicle, that 
his lower back was struck on equipment that was contained 
inside vehicle, and that he experienced a sudden onset of 
pain in the lower back and left flank as the vehicle struck 
the flank.  The veteran maintains that he has experienced low 
back pain since that time.  X-rays of the lumbar spine 
associated with the examination revealed moderate spurring of 
the L5 and S1 which suggested a possible degenerative joint 
disease of the lumbosacral disc joint.  An examination of the 
lumbar spine revealed well-developed, symmetrical musculature 
with good strength and muscle tone.  There was no tenderness 
along the vertebrae; palpation revealed no costovertebral 
angle; there was no evidence of increased tenderness or loss 
of range of motion, no evidence of postural or gait 
abnormalities.  An examination of the veteran's extremities 
was unremarkable.  At the conclusion of an examination of the 
lumbar spine, the examiner diagnosed the veteran as having 
degenerative joint disease of the lumbosacral spine.  

Although the record establishes that the veteran has a back 
disorder (degenerative joint disease of the lumbosacral 
spine), the veteran's was diagnosed as having the disorder in 
1998, two years after he separated from service.  Therefore, 
the veteran is not entitled to service connection for 
degenerative joint disease of the lumbosacral spine on a 
presumptive basis.  Certain diseases, including arthritis, 
may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
There is no medical evidence to indicate degenerative joint 
disease of the lumbosacral spine within one year of service 
and the veteran himself is not qualified to diagnose himself 
with degenerative joint disease of the lumbosacral spine 
within one year of service.

There is no medical evidence linking the veteran's 
degenerative joint disease of the lumbar spine to service.  
In addition, the evidence does not establish that the veteran 
is medically trained to render a opinion regarding the 
etiology of his back disorder.  

Conclusion

For the foregoing reasons, service connection for residuals 
of heat exhaustion and a low back disorder is not warranted.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claims, the doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55057 (1991).  

II.  Increased Rating

Service medical records beginning in September 1978 show that 
the veteran was seen and treated for rashes and skin 
irritations on his neck and back.  Diagnoses included rosea 
and acne virus.  In January 1994, there were brown, scaly 
lesions on the veteran's back and neck.  An entry dated in 
March 1994 showed no improvement with medication.  An 
examiner noted hyperpigmented area of the base of the neck 
with some mild scaling.  The assessment was dermatitis.  An 
entry dated in May 1994 shows that treatment resulted in some 
improvement.  The examiner noted hyperpigmentation around the 
back of the neck and some mild fine scaling.  The diagnosis 
included dermatitis of questionable etiology.  

The report of a June 1996 VA examination reflects no clinical 
findings or complaints of a skin disorder.  

As noted, the RO granted service connection for dermatitis 
with hyperpigmentation of the skin in July 1996 and assigned 
a noncompensable disability evaluation.  The veteran 
disagreed with the assignment of the initial disability 
evaluation.

At an August 1998 VA skin examination, the veteran reported a 
history of recurrent outbreaks of lesions on the posterior of 
his neck and back (that began around 1986), and occasional 
itching.  The veteran reported that he has been given various 
creams for the lesions.  On physical examination, the 
examiner observed, macular lesions surrounding the hair 
follicles on the neck and back.  The lesions were 
approximately two centimeters (cms) in diameter.  There was 
no evidence of pustules or vesicles.  There were no 
ulcerations, exfoliation, or crusting.  There was no evidence 
of associated systemic or nervous manifestations.  The 
diagnosis was folliculitis.  

Analysis

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id. at 126.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

In this case, the RO assigned a zero percent rating for 
dermatitis with hyperpigmentation of the skin from the date 
service connection was granted.  As the veteran is appealing 
from an initial grant of service connection and the 
originally assigned evaluation, the Board must consider these 
"staged ratings" based upon the facts found during the time 
periods in question.  Fenderson, supra.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's dermatitis with hyperpigment of skin is rated 
at zero percent by analogy to eczema, under 38 C.F.R. 
§ 4.104, Diagnostic Code 7806.  38 C.F.R. § 4.27 (2003).  
Effective on August 30, 2002, the regulations pertinent to 
the rating of skin disorders were revised.  As this appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under both 
sets of regulations.  However, as amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002)(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In a February 2004 supplemental statement of the case, the RO 
considered both the former and revised regulations pertinent 
to the rating of skin disorders.  Prior to August 30, 2002, 
under Diagnostic Code 7806, eczema was rated at zero percent 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface area. A 10 percent rating is assigned 
for eczema with exfoliation, exudation or itching that 
involves an exposed surface or an extensive area.  A 30 
percent rating is assigned for eczema manifested by exudation 
or constant itching, or where there are extensive lesions or 
marked disfigurement.  A 50 percent rating is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the disorder is 
exceptionally repugnant.  

Under the revised rating criteria provided by Diagnostic Code 
7806, a zero percent rating is assigned for dermatitis or 
eczema, affecting less than five percent of the entire body 
or less than five percent of exposed areas affect, and; no 
more than topical therapy is required during a period of 
twelve months.  A 10 percent rating is assigned where at 
least five percent but not more than 20 percent of the entire 
body is affect, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affect, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve month 
period.  The highest rating of 60 percent is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  

Under regulations in effect prior to August 30, 2002, 
pursuant to Diagnostic Code 7800, slight disfiguring scars on 
the head, face, or neck are evaluated as not compensably 
disabling.  Moderately disfiguring scars are rated as 10 
percent disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, as evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

Under the criteria revised as of August 30, 2002 for rating 
the skin, Diagnostic Code 7800 for disfigurement of the head, 
face, or neck provides an 80 percent evaluation with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristic of disfigurement.

Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation. Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation. For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.). Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Under the criteria revised as of August 30, 2002 for rating 
the skin, Diagnostic Code 7802, scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion warrants a 10 percent rating for an area or areas of 
144 square inches (929 sq. cm.) or greater.  

The Board remanded this matter in November 2003 for the 
purposes of providing the veteran a dermatology examination 
to determine the severity of the service-connected skin 
disability.  As noted, the veteran failed to report to a VA 
skin examination scheduled in January 2004.  As this claim 
arises from an initial grant of service connection, the Board 
must rate the disability based on the evidence of record.  
38 C.F.R. § 3.655(b).  

Based on a thorough review of the evidence available in the 
claims file, the August 1998 VA examination establishes that 
the veteran's current skin disorder is manifested by mascular 
lesions surrounding the hair follicles on the neck and back 
which are approximately two cms in diameter.  The Board 
recognizes that the veteran reported a history of occasional 
itching, but the evidence does not establish that the itching 
is in an exposed or extensive area.  There is no evidence of 
disfigurement of the affected parts; there is no exfoliation, 
erythema, crusting.  Therefore, the Board concludes that the 
criteria for a compensable schedular rating have not been met 
under the relevant criteria effective prior to August 30, 
2002.  Diagnostic Code 7806 (2002).  

The evidence does not establish that the veteran's service 
connected skin disability has characteristic disfigurement of 
the neck or back, that it extends in an areas of 144 square 
inches (929 sq. cm.) or greater, that the skin disorder 
extends to 20 to 40 percent of his entire body, and does not 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more (but constantly during the past 12-month periods).  
Therefore, the Board finds that a compensable disability 
evaluation for the veteran's service-connected dermatitis 
with hyperpigmentation of the skin is not warranted under the 
criteria effective since August 30, 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7802, 7806 (2003).  

In reaching its decision concerning the rating of the 
veteran's skin disability, the Board has considered the 
complete history of the disability as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C. F. R. §§  
4.1, 4.2.  The Board has also 
considered the provisions of 38 C.F.R. § 4.7, which provide 
for assignment of the next higher evaluation where the 
disability picture more closely approximates the criteria for 
the next higher evaluation.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  However, in 
this case, the preponderance of the medical evidence supports 
a finding that disability associated with the veteran's 
service-connected skin disorder does not more closely 
approximate the criteria for the next higher rating of 10 
percent as there is no clinical finding of any characteristic 
of disfigurement, or any indication that his skin disorder 
does not approximate the criteria for the next higher 
evaluation of 10 percent under either the former or revised 
criteria utilized to rate skin disabilities.  

With regard to Fenderson, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran's filed his claims to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the skin disorder causes marked interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

III.  Veterans Claims Assistance Act

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The veteran filed claims for service connection for residuals 
of heat exhaustion and a low back disorder and for an 
increased rating for dermatitis with hyperpigmentation of the 
skin in April 1996.  VA provided that the veteran a notice 
letter in January 1998 and in November 2002.

In the January 1998 notice, VA asked the veteran to complete 
an authorization for release of information form for 
healthcare providers who have administered treatment for the 
veteran's disabilities.  In the November 2002 notice, VA 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence that 
pertains to the claim.  VA provided the veteran with a 
supplemental statements of the case (SSOCs) in February 1999, 
February 2003, and February 2004 which provided the 
applicable law and regulations with regard to is claim as 
well as an explanation of the evidence it used to makes its 
decision.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claims for service connection and the assignment of the 
initial rating evaluation for the veteran's service-connected 
dermatitis with hyperpigmentation of the skin, the timing of 
the notices do not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination 
(i.e., a denial of the claim), would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  In 
addition, three SSOCs were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

As to the other elements of development and due process 
required by the VCAA, it is noted that in November 2002, VA 
informed the veteran of his and VA's duties and 
responsibilities in developing the claims for service 
connection for residuals of heat stroke and low back disorder 
and the claim for an increased rating for dermatitis with 
hyperpigmentation of the skin pursuant to the VCAA.  VA 
informed the veteran that its duty was to make reasonable 
efforts to help the veteran obtain evidence necessary to 
support his claim such as obtaining medical records, 
employment records, or records from other Federal agencies, 
and providing medical examinations or opinions, if necessary.  
As to the veteran's responsibilities, VA informed the veteran 
that he should provide sufficient identifying information of 
evidence to be obtained by VA and to support his claim with 
appropriate evidence.  The veteran was asked to provide the 
names of any VA and non-VA health care providers who have 
information regarding the veteran's disability.  

In the January 2003 SSOC, VA reiterated its and the veteran's 
duties and responsibilities in the developing the claims.  VA 
also provided the veteran with the VCAA implementing 
regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been satisfied.     

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  With 
respect to the claims for service connection for residuals of 
a heat stroke and low back disorder and an increased rating 
for dermatitis with hyperpigmentation of the skin, all 
service and pertinent VA medical records have been associated 
with the claims file.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided the veteran examinations in June 1996 and August 
1998.  In a December 2003, the Board found that additional VA 
examinations were warranted and remanded the claims for 
further development in regard thereto.  However, as 
discussed, the veteran failed to appear for examinations 
scheduled by VA.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).  
There are no areas in which further development is required 
would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  


ORDER

Service connection for residuals of heat exhaustion is 
denied.  

Service connection for a low back disorder is denied.  

A compensable rating for dermatitis with hyperpigmentation is 
denied.  


REMAND

As to the claim for an increased rating for arthritis and 
tendonitis of the left elbow, the veteran indicated at a 
December 2002 VA examination that he received treatment and 
physical therapy for his left elbow during his reserves at a 
medical facility in Fort Sam Houston in Texas in 1998.  The 
Board notes that these records are relevant to veteran's 
claims, but have not been secured and associated with the 
veteran's claims file.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A.  § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  

Accordingling, the case is remanded to the RO, via the AMC, 
for the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) are fully met.  

2.  In any event, the RO should obtain 
the veteran reserves treatment records 
for the veteran's service-connected 
arthritis and tendonitis of the left 
elbow of the facility in Fort Sam 
Houston.  If these documents are not 
available, it should be indicated in 
writing.  

3.  The RO should then readjudicate the claims of 
entitlement to increased ratings for arthritis and 
tendonitis of the left elbow.  If the claim 
remains denied, the veteran and her representative 
should be furnished an appropriate supplemental 
statement of the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



